*198Dissenting Opinion by
Mb. Justice Cohen:
While I agree with the majority’s modification by eliminating the award of monetary damages, I disagree with the affirmance of the remainder of the decree. Assuming that appellee produced evidence of an easement for the “use” of turning motor vehicles, I am of the opinion that said easement should not be extended to include the right to park for unlimited periods of time, either upon appellants’ property or upon the streets. The evidence does not demonstrate a continuous adverse use in excess of 21 years of appellants’ property for the purpose of parking. At most, the evidence indicated only the adverse use of appellants’ property for momentary turning. Furthermore, parking on the streets of the borough is clearly under the supervision of the borough and this Court should not approve a decree which grants appellee the right to block the borough’s streets.
Under the circumstances, I would further modify the decree and hence dissent.